t c memo united_states tax_court girish and nalini g patel petitioners v commissioner of internal revenue respondent docket no filed date girish and nalini g patel pro sese david b mora for respondent memorandum opinion goldberg special_trial_judge this case is before the court on petitioners' motion for an award of reasonable_litigation_costs under sec_7430 unless otherwise indicated all section references are to the internal_revenue_code_of_1986 as amended and in effect for the year in issue all rule references are to the tax_court rules_of_practice and procedure at the time their petition was filed petitioners resided in houston texas references to petitioner are to girish patel the internal_revenue_service austin texas service_center irs mailed a letter 30-day_letter to petitioners on date proposing changes in their income_tax return on the schedule attached to the 30-day_letter respondent increased taxable_income by dollar_figure resulting in an increase of dollar_figure in petitioners’ tax_liability the adjustments were dollar_figure of additional interest_income from two accounts at nationsbank of texas and dollar_figure of additional wage income respondent’s adjustments were based upon a comparing of the amounts reported on petitioners’ federal_income_tax return for wages and interest with forms w-2 and forms received from the payors the day letter stated if you don’t agree with the proposed changes on page - check box b on the last page of this notice - enclose a signed statement explaining why you disagree - include any supporting documents you wish us to consider and - use the envelope enclosed to return the last page of this notice with your statement and documents please include a telephone number including an area code and the best time to call you the letter stated that if the irs did not receive a response within the 30-day period a notice_of_deficiency would be issued petitioners would be able to contest the notice_of_deficiency in court petitioners did not respond to the 30-day_letter nor did they request an appeals_office conference respondent mailed a notice_of_deficiency to petitioners on date in the notice respondent determined a deficiency in the amount of dollar_figure in petitioners’ federal_income_tax for the deficiency is based on determinations by respondent as set forth in the 30-day_letter which was attached to the notice in their petition filed on date petitioners contested the deficiency and alleged that the interest had been reported by someone else the irs had the necessary information and the motive for the issuance of the notice was intimidation by the irs to get to petitioners’ savings account however prior to the filing of the petition and after the mailing of the notice_of_deficiency correspondence took place between the parties namely petitioner and the irs problem_resolution_officer on date petitioner wrote a letter to the irs explaining that the interest ascribed to petitioners was reported on another individual’s income_tax return in response to petitioner’s letter the irs sent letters dated january and date requesting the social_security_number of the individual or a copy of the return on which the income was reported this information was again requested by the irs in a letter dated date it appears this correspondence involved petitioners’ tax_year as well as the tax_year petitioner on date sent a letter to respondent giving the name of petitioner's father and telling respondent to search the administrative files for information petitioner had earlier provided to the irs in houston petitioner's letter contained petitioner's social_security_number but not the social_security_number of the person petitioners claimed paid the tax on the interest_income after the filing of the petition respondent's appeals_office attempted to contact petitioners by telephone and by letters dated june and date on date the clerk of the court sent a notice to the parties informing them that the case was set for trial at the trial session beginning on date in houston texas when the case was called for trial the parties appeared and were heard respondent reported that a basis of settlement had been reached with regard to the case and that respondent conceded that there was no deficiency in income_tax due from or overpayment due to petitioners for the tax_year at that time petitioners requested an award of litigation costs petitioners filed a motion for litigation costs in the amount of dollar_figure on date respondent’s objection to petitioners’ motion was filed on date a stipulation of settled issues was filed by the parties on date sec_7430 provides that in any court_proceeding brought by or against the united_states in connection with the determination collection_or_refund_of_any_tax the prevailing_party may be awarded reasonable_litigation_costs to be a prevailing_party taxpayers must establish that they substantially prevailed with respect to the amount in controversy or with respect to the most significant issue presented that the position_of_the_united_states in the proceeding was not substantially justified and that taxpayers met the net_worth requirements of u s c d b on the date the petition was filed sec_7430 as a prerequisite for obtaining a judgment for litigation costs the taxpayers must also establish that they have exhausted the administrative remedies available to them within the irs that they did not unreasonably protract the proceeding and that the costs claimed are reasonable sec_7430 taxpayers must establish each of these elements to recover litigation costs rule e 94_tc_708 respondent contends that petitioners should not be entitled to recover litigation costs because petitioners did not exhaust the administrative remedies available within the irs as stated above a judgment for reasonable litigation fees shall not be awarded in any court_proceeding unless the court determines that the prevailing_party has exhausted the administrative remedies available within the internal_revenue_service sec_7430 a taxpayer has not exhausted his administrative remedies if he does not request an appeals_office conference where one is available or when a taxpayer fails to file a written protest if one is required in order to obtain an appeals_office conference sec_301_7430-1 proced admin regs a taxpayer's failure to establish any one of the requirements of sec_7430 will preclude an award of costs 88_tc_492 in this case petitioners did not request an appeals_office conference after receiving the 30-day_letter and did not file a written protest because petitioners failed to exhaust all administrative remedies available within the irs petitioners did not comply with sec_7430 therefore we need not address the issue of whether this claim for costs was reasonable based on the record we hold that petitioners are not entitled to recover litigation costs because of their failure to comply with the requirements of sec_7430 to reflect the foregoing an appropriate order and decision will be entered
